890 F.2d 417
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph Raymond ZIEGLER, Plaintiff-Appellant,v.DEFANO, Deputy Warden, Smitko, Chaplain, Defendants-Appellees.
No. 89-1400.
United States Court of Appeals, Sixth Circuit.
Nov. 28, 1989.

1
Before MERRITT, Chief Judge, KENNEDY, Circuit Judge;  and ROBERT M. MCRAE, Jr., District Judge.*

ORDER

2
Joseph Raymond Ziegler, a pro se Michigan state prisoner, requests the appointment of counsel on appeal of the dismissal of his civil rights complaint filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Ziegler filed a complaint against the defendants which alleged only that he had been denied permission for "certain religious activities," and requested by way of relief that the district court process his complaint.  The magistrate recommended that the complaint be dismissed without prejudice, as it failed to state a claim.  Over plaintiff's objections, the district court dismissed the suit.


4
Upon consideration, we conclude that the dismissal should be affirmed on the ground of mootness, as Ziegler did not request monetary damages in the district court, and the record shows that he has subsequently been transferred from the institution and the conditions of confinement of which he complained.    See Goar v. Civiletti, 688 F.2d 27, 29 (6th Cir.1982).


5
Accordingly, the motion for counsel is denied, and the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Robert M. McRae, Jr., U.S. District Judge for the Western District of Tennessee, sitting by designation